DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              TERESA TAYLOR o/b/o TRINITY SHEPHERD,
                            Appellant,

                                     v.

                       TIMOTHY SHEPHERD,
                            Appellee.

                              No. 4D14-1280

                              [April 22, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. DVCE 14-648
58/44.

  Teresa Taylor, Pompano Beach, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, GROSS and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.